DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the closing unit mounted to the moveable body component, as recited in claim 2, and the closing element mounted to the immovable body component, as recited in claim 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Objections
Claims 3 and 9 are objected to because of the following informalities:  In regards to claim 2, line 2, the word “comprises” should be removed, and in regards to claim 9, line 1, the dash between the words “spaced” and “apart” should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (JP 2008163704 A).
In regards to claim 17, Goto discloses a closing assembly for a motor vehicle, comprising: a guide slot 2, a latch 3 moveable relative to the guide slot between a release position (Figure 2) and a closed position (Figure 4), a locking bolt 5 configured to engage the latch, and a spring 4-1 exerting a restoring force urging the latch in the  The examiner would like to note that the phrase “for a motor vehicle” is an intended use recitation.

    PNG
    media_image1.png
    562
    802
    media_image1.png
    Greyscale

In regards to claim 18, Goto discloses that the guide slot is substantially L-shaped (Figure 4) and includes a closing section 2-1 extending substantially parallel to the restoring force of the spring (the restoring force acting along the length of the spring, 
In regards to claim 19, Goto discloses that the latch includes two guide pins 3a and 3b configured to slide within the guide slot, and the restoring force urges the latch to the closed position when at least one of the guide pins is in the closing section of the guide slot (Figure 4).
In regards to claim 20, Goto discloses that when the latch is in the release position, the guide pins are both in the release section of the guide slot (Figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP 2008163704 A) in view of Nagata (JP 2006063767 A).
In regards to claim 1
In regards to claim 2, Goto discloses that the closing assembly includes a closing unit (components within casing 1) including the latch, guide slot, and spring, and the closing unit is mounted to the moveable body component (Figure 2).
In regards to claim 3, Goto discloses that the closing unit further includes at least one damping unit 4-2 connected to the latch.
In regards to claim 4, Goto discloses that the at least one damping unit is configured to apply a variable damping force to the latch (the damping force varies as the latch moves from the release position to the closed position).
In regards to claim 5, Goto discloses that the closing assembly includes a closing element 5 including the locking bolt, and the closing element is mounted to the immovable body component (Figure 2).
In regards to claim 6, Goto discloses that the guide slot is substantially L-shaped (Figure 4) and includes a closing section 2-1 extending substantially parallel to the restoring force of the spring (the restoring force acting along the length of the spring, Figures 2-4) and a release section (see Figure 4 above) extending normal to the restoring force of the spring (at least a portion of the release section extending normal to the restoring force).
In regards to claim 7, Goto discloses that the latch includes two guide pins 3a and 3b configured to slide within the guide slot, and the restoring force urges the latch to the closed position when at least one of the guide pins is in the closing section of the guide slot (Figure 4).
In regards to claim 8
In regards to claim 9, Goto discloses that the guide pins are spaced apart from one another and extend parallel to one another (Figure 4).
In regards to claim 10, Goto discloses that the spring is a tension spring (Figures 2-4).
In regards to claim 11, Goto in view of Nagata teaches that the closing assembly includes a closing unit (components within casing 1 of Goto) including the latch, guide slot, and spring, and the closing unit is mounted to a B pillar of the motor vehicle (Nagata teaches locating a closing unit A on an immovable component 17 of the vehicle, such that the closing unit is mounted either directly or indirectly to the inherent B pillar of the vehicle, and the closing unit of Goto is capable of being located on the immovable component to cooperate with the closing assembly located on the moveable body component, since the closing unit and closing assembly would cooperate in the same manner, see Paragraph 33 of the English Translation of Goto).
In regards to claim 15, Goto discloses that the moveable body component is a body closure (Figure 1).
In regards to claim 16, Goto discloses a component, comprising: an immovable body component B; a moveable body component or sliding door A configured to move relative to the immovable body component (Figure 1); and a closing assembly including a locking bolt 5-1 configured to engage a latch 3 moveable relative to a guide slot 2 between a release position (Figure 2) and a closed position (Figure 4), wherein the closing assembly includes a spring 4-1 exerting a restoring force urging the latch in the direction of the closed position (Paragraph 44 of the English Translation), wherein the restoring force has no force component along a section of the guide slot corresponding 
Goto fails to specify that the device is utilized on a motor vehicle.  Nagata teaches the use of a similar device on a sliding door of a vehicle (Paragraph 49 of the English Translation).  It would have been obvious to one of ordinary skill in the art .
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP 2008163704 A) in view of Nagata (JP 2006063767 A) as applied to claims 1-11, 15, and 16 above, and further in view of Beckershoff et al. (DE 1131119 B).
In regards to claim 12, Goto in view of Nagata teaches the motor vehicle as applied to claim 1 above, with the closing assembly including a closing element 5 including the locking bolt, but fails to disclose a support arm hinged to the moveable body component.  Beckershoff et al. teaches a closing element 3 having a support arm 7 hinged to a component 4 (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the locking bolt on a hinged support arm such that any play between the closing assembly and the closing unit can be accounted for.
In regards to claim 13, Beckershoff et al. teaches a locking bolt 8 arranged adjacent a free end of the support arm (Figure 2).
In regards to claim 14, Beckershoff et al. teaches at least one swivel (pin creating hinge between components 5 and 7, Figure 1) configured to swivel the support arm between a functional position (in which the support arm has moved when beginning to engage with a closing unit, Figure 1) projecting out from component 4 to a resting position (position in which the locking bolt is engaged with a closing unit, Figure 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        November 19, 2021